Opinion by
Mr. Justice Mitchell,
The assignments of error are based on the refusal to strike out the testimony of Gertrude Taylor, and of the two deputy sheriffs, as to what the prisoner said in the interview with the girl, and on the admission of the prisoner’s letter to her. The only objection is that the commonwealth obtained the evi*222dence- by an artifice which the prisoner did not anticipate or suspect. There is nothing substantial in this argument. The means by which the commonwealth obtains its evidence must vary with the circumstances of each case. In dealing with crime, nicety of method and considerations of delicacy must often give way to necessity. If the rule were otherwise, the testimony of accomplices, and even of detectives, would seldom be admissible, and crime which works in the dark would go unpunished.
The conversation between the prisoner and Gertrude Taylor was of an incriminating character, amounting practically to a confession, and we may concede that its admissibility is to be determined by the same rule. If it had been accidentally overheard, or his letter had been carelessly dropped by her and found by the sheriff, there could have been no objection to the use of them by the commonwealth. But there is nothing in the circumstances to produce a different result. The prisoner has no right to object unless the evidence was cajoled or forced from him by inducements or threats from those whose authority over him would make their promises or threats equivalent to duress. There was no such element here. Both the interview and the letter were the prisoner’s voluntary act on his own initiative, and for his own purpose. Neither his hopes nor his fears were raised by any act of the sheriff. In Com. v. Smith, 119 Mass. 305, the prisoner, a girl of fourteen, made a confession to the officers who had her in custody. The judge at the trial ruled that “ mere fear on the part of the defendant did not render the confession incompetent unless induced by some improper conduct on the part of the officers,” and this was affirmed, the court saying: “ To avoid the effect of this confession, the hope or fear which led the defendant to confess facts unfavorable to her must be induced by the threats, promises or conduct of the officers.” And in Wharton on Criminal Evidence, sec. 644, it is said, citing cases: “ Nor is it fatal to the admissibility of such a letter that it was in answer to a letter meant as a trap.” “ Though it is necessary to the admissibility of a confession that it should have been voluntarily made, that is, that it should have been made without the appliances of hope or fear from persons having authority; yet it is not necessary that it should have been the prisoner’s own spontaneous act. It will be *223received, though it were induced by spiritual exhortations, whether of a clergyman or of any other person; or by a solemn promise of secrecy even confirmed by an oath; .... or by any deception practised on the prisoner, or false representation made to him for that purpose, provided there is no reason to suppose that the inducement held out was calculated to produce any untrue confession, which is the main point to be considered:” 1 Greenleaf on Ev. par. 229. “A confession procured by artifice is not for that reason inadmissible unless the artifice used was calculated to produce an untrue confession :” 3 Am. & Eng. Ency. of Law, tit. Confessions, sec. 5. The subject was very carefully considered in a noted case somewhat analogous to the present: Com. v. Hanlon, 8 Phila. 423. The prisoner there, being charged with murder, was put in the same cell with a criminal named Dunn, for the purpose of obtaining, if possible, evidence to convict. At the trial Dunn’s testimony as to a confession made by tire prisoner was admitted, and upon it the latter was convicted and executed. The trial was presided over by a judge of great experience in criminal cases, the late Judge Ludlow, assisted by Judge Brewster, and in the former’s opinion refusing a new trial, he states that the result of their examination of the subject was concurred in by their colleagues, the late president Judge Allison and Judge Paxson, subsequently chief justice of this Court. The rule as stated by these authorities is far stronger than is required to sustain the present case.
In regard to the admission of the prisoner’s letter, we have an authority directly in point in Rex v. Derrington, 2 C. & P. 418. A prisoner gave a letter to a turnkey under promise that it should be posted, but the turnkey gave it to the prosecutor. Baron Garro w held that it was admissible, saying the only cases where wliat a prisoner says or writes is not evidence are, first, “ where he is induced to make any confession in consequence of the prosecutor, etc., holding out any threat or promise to induce him to confess; and secondly, where the communication is privileged as being made to his counsel or attorney.”
By the well-settled rules therefore, the evidence was properly received.
J udgment affirmed and record remitted for purpose of execution.